Citation Nr: 0520712	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  94-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana



THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1973 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1993 RO rating decision which denied a 
rating in excess of 10 percent for the veteran's service-
connected left knee disability.  By July 1998 rating decision 
the RO granted a 20 percent rating for the service-connected 
left knee disability.  The veteran has continued his appeal 
for a higher rating.

The record reflects that this matter was remanded by the 
Board to the RO in April 1996 and February 2001 for further 
evidentiary development.  In September 2002 the Board issued 
a development memorandum, pursuant to regulations in effect 
at that time.  After those regulations were invalidated, in 
January 2004 the Board again remanded this matter for further 
development.  

In recent lay statements submitted by the veteran, as well as 
family members, have essentially contended that he is unable 
to work due to his service-connected left knee disability.  
It appears that the veteran may be raising a claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).  As this has yet to be addressed by the RO, it is 
referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he should be entitled to a rating 
in excess of 20 percent for his service-connected left knee 
disability.  The record reflects that his appeal in this 
matter has been pending since 1994.  Unfortunately, in order 
to satisfy VA's duty to assist the veteran, this matter must 
be again remanded which will only further delay a decision on 
the veteran's appeal.  However, the veteran has made recent 
statements and submitted recent evidence which raise 
questions as to the current severity of his service-connected 
left knee disability, as well as the impact of his left knee 
disability on his ability to work.  For instance, in 
September 2003 the veteran reported that he had reinjured his 
left knee in January 2003 and that he had been out of work 
for six months as a result of his knee.  He claimed his job 
informed him he must apply for Social Security disability 
benefits.  In a September 2003 private treatment record it 
was noted that the veteran had applied for Social Security 
disability benefits.  In a June 2004 private treatment record 
it was note that the veteran was awaiting medical retirement 
"7 months from now".  The Board regrets the additional 
delay in this appeal, however, in light of this recent 
evidence submitted by the veteran, additional development 
should be accomplished prior to the Board rendering a 
decision.

With regard to the veteran's application for Social Security 
benefits, because it is possible that the materials 
associated with such application could contain information 
relevant to the veteran's claim, pursuant to VA's duty to 
assist the veteran, any such records should be obtained.  
38 U.S.C.A. § 5103A(b), 38 C.F.R. § 3.159(c)(2); Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992)

The record reflects that the veteran last underwent a VA 
examination in August 2001, and he has essentially claimed 
that his service-connected left knee disability has worsened 
since the last VA examination.  The Court has held that VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4) (2004).  Due to the length of time since the last 
VA examination and the veteran's contentions that his 
service-connected left knee disability have worsened, he 
should be scheduled for a current VA examination.  
38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4).

Prior to the VA examination, with the veteran's assistance, 
any recent treatment records, VA or private, pertaining to 
the service-connected left knee disability should be obtained 
and associated with the claims file.  38 U.S.C.A. § 5103A(b), 
38 C.F.R. § 3.159(c)(1)-(2).

The veteran has recently contended that his service-connected 
left knee disability has affected his ability to work, and 
that he was going to be retired from his current employer due 
to disability.  Thus, he appears to be arguing that an 
extraschedular evaluation should be assigned, under 38 C.F.R. 
§ 3.321(b)(1), on the basis of marked interference with 
employment.  Thus, any of the veteran's employment records 
pertaining to a disability retirement should be obtained and 
the issue of whether the veteran's case presents such an 
exceptional or unusual disability picture such that an 
extraschedular evaluation under provisions of 38 C.F.R. § 
3.321(b)(1) should be assigned, should be considered.  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2004).

Accordingly, this matter is remanded for the following:

1.  Obtain complete treatment records for 
the veteran from the New Orleans VAMC, 
pertaining to treatment for his left knee 
only, for the period from August 2001 to 
the present.  

2.  With any assistance needed from the 
veteran, obtain complete treatment 
records for the veteran from Dr. Brunet, 
pertaining to treatment for his left knee 
only, for the period from June 2004 to 
the present.  

3.  Obtain any records from the 
appropriate Social Security 
Administration (SSA) office that pertain 
to the veteran's application for SSA 
benefits, to include any medical records.  
Any materials obtained should be 
associated with the claims file.

4.  With any assistance needed from the 
veteran, obtain any records from his 
former employer pertaining to his 
reported disability retirement, including 
any medical records.  Any materials 
obtained should be associated with the 
claims file.

5.  Schedule the veteran for a VA 
examination to determine the nature and 
current severity of the service-connected 
left knee disability.  The examiner 
should review the veteran's claims folder 
in conjunction with the examination.  All 
necessary tests and studies should be 
conducted, to include range of motion 
studies expressed in degrees.  The 
examiner should fully describe the 
symptoms and impairment of the veteran's 
left knee.  

6.  Review the record and readjudicate 
the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


